Exhibit 10.18

29 April 2011

 

Assignor:   Assignee: EBV Elektronik GmbH & Co. KG   Avnet Europe Comm VA

Im Technologiepark 2-8,

D-85586 Poing

Germany

 

Kouterveldstraat 20

BE-1831 Diegem

Belgium

Dear Sirs:

I understand that each of you has requested Echelon’s permission to assign a
certain agreement between Echelon Corporation (“Echelon”) and EBV Elektonik GmbH
(formerly EBV Elektonik GmbH), Im Technologiepark 2-8, D-85586 Poing, Germany
(“Assignor”) to a successor organization, Avnet Europe Comm VA, acting on behalf
of its business division Memec, (“Assignee”). Echelon consents to such
assignment subject to Echelon’s receipt of the attached Assignment Agreement in
Assignee’s name.

Both Assignee and Assignor should sign the Assignment Agreement. Upon signature,
please send a copy via fax at 408-790-3590 or via PDF to contracts@echelon.com.

Please call me at (408) 790-5243 if you have any questions.

Sincerely,

ECHELON CORPORATION

Oliver R. Stanfield

Executive Vice President & CFO



--------------------------------------------------------------------------------

Effective Date: 29 April 2011

Assignment Agreement

This Assignment Agreement (the “Agreement”) is entered into as of the Effective
Date by and between EBV Elektronik GmbH & Co. KG, formerly EBV Elektronik GmbH,
(“Assignor”) and Avnet Europe Comm VA (“Assignee”).

WHEREAS, Assignor and Assignee desire to assign a certain agreement set forth
below; and WHEREAS, Echelon Corporation (“Echelon”) has provided Assignor and
Assignee with Echelon’s written permission to effect such assignment subject to
Echelon’s receipt of a signed original of this Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

1. Agreement to be Assigned. Reference is hereby made to the following agreement
between Echelon and Assignor that is to be assigned to Assignee hereunder (the
“Assigned Agreement”):

International Distributor Agreement between Echelon Corporation and EBV
Elektronik GmbH entered into as of December 1, 1997 as amended from time to time
over the term of the Agreement.

2. Assignment of Assigned Agreement. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
assigns to Assignee all of Assignor’s rights under the Assigned Agreement.
Assignee hereby assumes all of Assignor’s obligations under the Assigned
Agreement and agrees to be bound by all of the terms and conditions of the
Assigned Agreement.

3. General. Echelon shall be deemed a direct, intended third party beneficiary
of this Agreement. Assignee shall have no rights other than as set forth in the
Assigned Agreement or to assign any of its rights or obligations under the
Assigned Agreement. This Agreement will be governed by and construed in
accordance with the laws of the State of California, U.S.A., except that body of
California law concerning conflicts of law. Neither party shall have the right
to assign this Agreement and any purported assignment shall be void ab initio.

IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the date first above written.

 

Assignor: EBV Elektronik GmbH & Co. KG      Assignee: Avnet Europe Comm VA
Signature:  

 

     Signature:   

 

(Print Name) Patrick Zammit      (Print Name) Peter Bielefeld Title:Director  
   Title: CFO, Chief Finance Officer EM EMEA



--------------------------------------------------------------------------------

SIXTEENTH AMENDMENT TO

INTERNATIONAL DISTRIBUTOR AGREEMENT

This Sixteenth Amendment (the “Amendment”), dated this 29th day of April 2011
(the “Effective Date of the Amendment”), modifies that certain International
Distributor Agreement entered into as of December 1, 1997 (as amended from time
to time, the “Agreement”), between Echelon Corporation (“Echelon”), a Delaware
corporation with principal offices at 550 Meridian Avenue, San Jose, CA
95126-3422, and Avnet Europe Comm. VA., a limited partnership incorporated under
the laws of Belgium with principal offices at Kouterveldstraat 20, BE-1831
Diegem, Belgium, acting for and on behalf of its business division Avnet Memec
(“Distributor”), , The Agreement was assigned to Distributor, with the consent
of Echelon, by EBV Elektronik GmbH & Co. KG, (formerly EBV Elektronik GmbH) with
principal offices at Im Technologiepark 2-8, D-85586 Poing, Germany, such
assignment was effective 29 April 2011.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. This Sixteenth Amendment hereby amends the Agreement by deleting Amendments
One through Fifteen in their entirety.

2. Definitions. Any capitalized terms not defined herein shall have the meaning
set forth in the Agreement.

The following is hereby added as a new definition in Section 1 of the Agreement
entitled “Definitions”:

 

  (n)

“LonWorks® 2.0 Products” shall mean those Products identified in Exhibit A-1,
attached hereto, as such list of products is amended by Echelon from time to
time in its sole discretion. Exhibit 1-A, entitled “LonWorks® 2.0 Product
Pricing”, sets forth the model numbers, descriptions, terms and conditions and
pricing that are applicable to LonWorks 2.0 Products, as defined herein.

3. Territory. Exhibit B to the Agreement is deleted in its entirety and replaced
with a new Exhibit B attached hereto.

4. Bonus. Section 8(i) is deleted and replaced with the following: “Effective
upon the Effective Date of this Amendment Sixteen, Distributor shall be entitled
to a bonus of two and one-half percent (2.5%) of Distributor’s Sell Through of
Products. Such bonus shall be calculated monthly in arrears. Any such bonus
shall be credited to Distributor’s accounts receivable balance with Echelon in
United States Dollars within one (1) month after the end of the applicable bonus
period. With respect to any renewal terms hereunder, there shall be no such
bonus unless the parties agree to the terms thereof in writing as part of the
renewal of this Agreement pursuant to Section 15(a), amended herein. As used in
this Section 8(i), “Sell Through,” means the Dollar value of net shipments to
customers by Distributor during the applicable period. Such Dollar value shall
be determined by multiplying (i) net unit shipments to customers by Distributor
(as reported in monthly point of sales reports required in Section 13 (d) of the
Agreement as reduced by any product returned by Distributor’s customers) times
(ii) the net distributor price at which Distributor purchases products from
Echelon. The net distributor price shall be the Distributor Price less any
special sales credits earned by Distributor during the applicable period. If the
Distributor Price for a Product is decreased during a calendar year, then the
lower Distributor Price shall be used to perform this calculation after the
effective date of such price decrease. If the Distributor Price for a Product is
increased during a calendar year, then the greater Distributor Price shall be
used to perform this calculation after Distributor has shipped all Products
purchased at the lower price.



--------------------------------------------------------------------------------

5. Resources. In order to enable Distributor to actively develop the market for
Products, Distributor agrees to have (6) dedicated LonWorks Specialists located
in the major markets. In countries where there is not a dedicated LonWorks
Specialist, the Distributor will have at least one FAE fully trained to handle
Echelon business.

6. Other Commitments. Distributor agrees to implement activities, policies and
procedures that will increase “mindshare” (i.e., commitment to sale and purchase
of Products) for Distributor’s sales force and Named Accounts. Echelon will be a
regular part of all MIP communication with the sales force.

7. Forecasts and Orders for Products. Section 5(b)(iii), the last sentence of
Section 5(b)(iv) and the last sentence of Section 5(c)(ii) are deleted in their
entirety.

8. Point of Sale (“POS”) Report. The first sentence of Section 13(d) is deleted
and replaced with the following: “Distributor shall submit to Echelon POS
reports on Product Sales made by Distributor and any of Distributor’s
affiliates, each week, no later than 5:00 pm, Central European time, on Monday
in respect of the previous week. “ The following sentence shall be added to the
end of this Section 13: “In addition to the foregoing, Distributor shall include
in its POS reports and the POS reports of Distributor’s affiliates, a section
giving the estimated or real forecast volumes for customers with significant POS
credits.”

9. Survival. In Section 15(j), the reference to Section 7 is deleted.

10. Sales Representative. Distributor hereby represents that it does not wish to
serve as a sales representative for Echelon, and, accordingly, the parties
hereby agree that notwithstanding anything to the contrary in the Agreement,
Distributor will not serve as a sales representative for any Products and will
not be entitled to receive a commission on any sales of Products by Echelon. All
references to Distributor’s status as a sales representative and to a sales
representative commission are deleted, including, but not limited to, the third
and fourth sentences of Section 2(a) and Section 8(g).

11. Exhibit G. The text of Exhibit G is deleted and replaced with the following:
“See the agreement accompanying the applicable Product.”

12. Shipping. Section 6(b) is amended and restated in its entirety to read as
follows: “All Products delivered pursuant to this Agreement shall be marked for
shipment to Distributor’s facility at the address set forth above or specified
in Distributor’s written purchase order (“Destination”), and delivered to a
carrier or forwarding agent chosen by Echelon in its sole discretion. Shipments
shall be Carriage Paid To (“C.P.T.) Destination . Risk of loss and, except as
provided in Section 7 below, title shall pass to Distributor at the time the
Products are delivered to the carrier or forwarding agent. All freight, duty and
other shipping expenses shall be borne by Echelon. Distributor shall bear any
special packing expenses. Each Distributor shipment shall have an individual
packing list.”



--------------------------------------------------------------------------------

13. Warranty and Disclaimer. The first sentence of Section 10(a) is amended and
restated in its entirety to read as follows: “Echelon hereby warrants to
Distributor that Products purchased hereunder shall be free from defects in
materials and workmanship for a period of eighteen (18) months from the date of
shipment by Echelon to Distributor. Notwithstanding the foregoing, the sole
warranty for Software is as set forth in the applicable Software License
Agreement.”

14. Warranty and Disclaimer. The following is added as a new clause (g) under
Section 10 “Warranty and Disclaimer”: (g) Compliance with Certain Laws. Echelon
will identify, in its sole discretion, the applicable laws, regulations, codes,
rules or ordinances governing the manufacture and sales of the Products in the
Territory and warrants and agrees that it will comply with such applicable laws,
regulations, codes, rules, or ordinances, such as the applicable laws in the EU
and the national laws in the member states based on (i) Directive 2002/95/EC on
the restriction of the use of certain hazardous substances in electrical and
electronic equipment (RoHS); (ii) Directive 2002/96/EC on waste electrical and
electronic equipment (WEEE); (iii) Directives 94/62/EC and 2004/12/EC; and
(iv) any other EU directives Echelon has identified as applicable to its
Products. Echelon shall bear all costs for the compliance of the foregoing
directives and related national laws in the member states and provide to
Distributor, upon Distributor’s request, the information necessary to
demonstrate compliance with such directives and national laws. If Distributor
identifies laws, regulations, codes, rules or ordinances that Distributor deems
Echelon has not complied with, the parties agree to discuss in good faith what,
if any, actions may be taken by Echelon, which may include, but not be limited
to Echelon deciding to remove the identified Product(s) from Distributor’s
Product list. The foregoing notwithstanding, if a law, regulation, code, rule or
ordinance applies because of the manner of use by a purchaser of a Product, the
purchaser and not Echelon shall be required to comply with such law, regulation,
code, rule or ordinance because Echelon does not exercise control over the use
of its Products. At the time the Products are manufactured, if there are
particular markings, such as UL tested or such other similar markings that
Echelon has deemed are required, by statute or other regulatory requirements
(because of the functionality of such Products) to place on the Products
indicating the Products have met such statutory or regulatory requirements, then
Echelon agrees to comply with the requirements of such statute or regulatory
requirements applicable to the particular Product. If Distributor identifies
statutory or regulatory requirements that it feels Echelon has not complied
with, Distributor will identify those to Echelon and the parties will jointly
decide, what action, if any needs to be taken to address Distributor’s concern,
which may include removal of the Product from Distributor’s Product list. The
foregoing notwithstanding, the determination of whether any markings are
required and what those markings may be shall be determined solely by Echelon.

15. Limitation of Liability: The first, fourth and fifth sentences of Section 16
are deleted in their entirety. The third sentence of Section 16 is amended and
restated in its entirety to read as follows: “Excepting Sections 19 (a) and
19(d) (i)(a) and (d) of the Agreement, in no event shall either of the parties
be liable to the other for or any other entity for any special, consequential,
incidental or indirect damages or lost profits, however caused, whether for
breach of contract, negligence or otherwise and whether or not a party has been
advised of the possibility of such damage. The foregoing notwithstanding, this
revised Limitation on Liability Clause shall in no way change or in any way
alter Echelon’s or either party’s (as applicable) limitation on its liability on
its obligations as set forth under Clauses 10(f), 15(h) and 21(n).”



--------------------------------------------------------------------------------

16. Copyright and Trademark Indemnity. The heading of Section 19 is changed to
Copyright and Trademark and General Indemnity and the following is added as a
new Section (d) under this Section 19: (d) General Indemification.

(i) Echelon will indemnify, defend and hold Distributor harmless of and from any
and all liabilities, losses and damages (including costs, expenses and
attorneys’ fees, and costs of establishing rights to indemnification) resulting
from any claim of any Distributor’s customers that purchased one or more
Product(s) or any third party (including employees of Distributor or Echelon),
for any claim to the extent caused by Echelon including, but not limited to:

 

  a. death or personal injury;

 

  b. breach by Echelon of any warranty, representation or covenant under this
Agreement;

 

  c. non-compliance with requirements hereunder or applicable laws, regulations,
directives, or ordinances; or

 

  d. damage to property arising out of, or in any way connected with, the
Products, provided however, the indemnification obligations by Echelon shall not
apply to any claims for damage to property, arising out of, or in any way
connected with the manner of use of the Products.

(ii) The indemnification obligations in Section 19(d)(i) above shall not apply
to the extent such liabilities, losses and damages are caused by:

a. the negligence or willful misconduct of Distributor, or its employees,
directors, representatives, or agents; or

b. Distributor’s breach of this Agreement; or

c. Distributor’s failure to observe any applicable statutory requirements;

In such event, Distributor will indemnify Echelon defend and hold Echelon
harmless of and from any and all such liabilities, losses and damages (including
costs, expenses and attorneys’ fees, and costs of establishing rights to
indemnification) resulting from any claim of any of Distributor’s customers or
any third party (including employees of Distributor or Echelon) for any claim
based on the foregoing Section 19(d)(ii).

17. Stock Rotation. A new Exhibit A-2 entitled “Stock Rotation” attached hereto,
is added to the Agreement as a new Exhibit.

18. Related Company. EBV Elektronik GmbH & Co. KG has assigned all of its
obligations and responsibilities under this Agreement to Distributor under a
separate assignment agreement with an effective date of XX May 2011. EBV
Elektronik GmbH & Co. KG is being added to this Agreement as a related company
for the purpose of transitioning and transferring all its obligations and
responsibilities under this Agreement to the Distributor during a transition
period targeted to end on or before 30 September 2011.

19. Term. Section 15 (a) is deleted and restated as follows: “This Agreement
shall continue in force until 30 June 2014. This Agreement may be renewed for
additional three (3) year terms upon the mutual written of the parties prior to
the expiration of each fixed term, each party acting in its sole discretion.

20. Price Increase and Debit; Price Decrease and Credit. Sections 8 (c) and
(d) of the Agreement are deleted in their entirety and replaced with the
following:



--------------------------------------------------------------------------------

(a) Echelon may increase or decrease the price of any Product by thirty days
prior written notice to Distributor. Upon the effective date of a price
reduction or a price increase of a Product, Distributor will be entitled to a
credit/debit equal to the difference between the price previously paid by
Distributor for such Product, less any prior credits granted by Echelon, and the
new decreased or increased price for the Product multiplied by the quantity of
such Product in Distributor’s inventory on the effective date. Similar price
adjustments will be made for all Products in transit to Distributor on the
effective date of such price increase or decrease.

(b) Distributor shall submit to Echelon, not later than five (5) business days
after the effective date of such price decrease or increase, a Product inventory
report as of the effective date of such price reduction or increase, together
with a debit/credit and/or credit/debit memo reflecting the debit/credit and/or
credit/debit described herein. Echelon shall have the right to audit such
Product inventory report to confirm the quantities set forth therein.

(c) All Products shipped on or after the effective date of the new price will be
shipped at the new price effective on the shipment date or as set forth in this
section.

(d) Additionally, in the case of a price increase for a Product, Echelon will
honor Distributor’s cost for such Product for Distributor’s existing customer
backlog, such backlog to be limited to not more than three (3) months, through
the standard ship and debit process and issue POS credits based on the former
lower Distributor cost. Distributor shall submit to Echelon a report setting
forth their contracted backlog for the Product for which a price increase was
announced within five (5) business days after the effective date of such price
increase.

21. Agreement. Except as specifically amended by this Amendment Sixteen, the
Agreement shall remain in full force and effect. In the event of a conflict
between this Amendment Sixteen and the Agreement, this Amendment Sixteen shall
govern.

[END OF PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Sixteen as
of the day and year first above written.

 

ECHELON COPORATION       AVNET EUROPE COMM.VA By:   

 

      By:   

 

Print Name: Oliver R. Stanfield       Print Name: Peter Bielefeld Title:   
Executive Vice President & Chief Financial Officer       Title:    Chief Finance
Officer EM EMEA